            Case 19-06950      Doc 42      Filed 08/28/19 Entered 08/28/19 16:17:00                   Desc Main
                                             Document     Page 1 of 3

                                    UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION

In Re:                                                             Case No. 19-06950
Theresa Harrington                                                 Honorable Jack B. Schmetterer
              Debtor.                                              Chapter 13

                                     NOTICE OF MOTION
To:
Theresa Harrington                  David M. Siegel                       Tom Vaughn
4239 W Monroe                       David M. Siegel & Associates          200 S. Michigan Ave. 13th Floor
Apt 2                               790 Chaddick Drive                    Chicago, IL 60604
Chicago, IL 60624                   Wheeling, IL 60090                    Via Court Electronic Notification
Via U.S. Mail                       Via Court Electronic
         Debtor.                    Notification


        PLEASE TAKE NOTICE that on the 4th day of September, 2019 at 10:00a.m., or as soon thereafter as
counsel may be heard, I shall appear before the Honorable Jack B. Schmetterer in Courtroom 682 in the United
States Courthouse, 219 South Dearborn Street, Chicago, Illinois, or before any other Bankruptcy Judge who may
be presiding in said Judge’s place and stead, and shall then and there move the Court for the entry of an order in
accordance with the attached motion at which time you may appear if you so desire.
                                              /s/ James M. Philbrick



                                CERTIFICATE OF SERVICE

       I, James M. Philbrick, an attorney, certify that I personally served the above and foregoing notice and
motion on the above parties by Court Electronic Notification and by depositing the same in the U.S. Mail on the
28th day of August , 2019, before the hour of 5:00 p.m. from the U.S. Post Office, Mundelein, Illinois 60060.

                                               /s/ James M. Philbrick


James M. Philbrick
Attorney No. 6244743
Law Offices of James M. Philbrick
P.O. Box 351
Mundelein, Illinois 60060
847/949-5290
Fax: 847/949-5690
jamesphilbrick@comcast.net
            Case 19-06950        Doc 42   Filed 08/28/19 Entered 08/28/19 16:17:00              Desc Main
                                            Document     Page 2 of 3

                                      UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION

In Re:                                                       Case No. 19-06950
Theresa Harrington
                                                             Honorable Jack B. Schmetterer
               Debtor.
                                                             Chapter 13

                                          MOTION TO MODIFY STAY

       NOW COMES Prestige Financial Services Inc., by and through its attorney, JAMES M. PHILBRICK, of

THE LAW OFFICES OF JAMES M. PHILBRICK, and as and for its Motion to Modify Stay, states as follows:

       1.      That Prestige Financial Services Inc. is a creditor-claimant of the Debtor and brings this motion

pursuant to 11 U.S.C. §362(d).

       2.      That on or about February 21, 2015, the Debtor executed an agreement for an interest in one 2013

VOLKSWAGEN Jetta, VIN 3VWDP7AJ6DM237685.

       3.      That Prestige Financial Services Inc. has a properly perfected interest in the collateral in accordance

with the Illinois Motor Vehicle Act, and said lien was noted upon the Certificate of Title in connection with the

aforesaid motor vehicle.

       4.      That on March 13, 2019, the Debtor filed a voluntary petition under Chapter 13 of Title 11 of the

United States Code.

       5.      That the current payoff balance for the said vehicle is approximately $11502.95.

       6.      That the current retail value for the said vehicle is approximately $7,075.00.

       7.      That the Debtor has no appreciable equity in the said vehicle.

       8.      That the Debtor is to be the disbursing agent for payments to Prestige Financial Services Inc.. That

the Debtor’ installment payments is $418.49 a month, and the debtor has defaulted in making installment

payments for the months of April through August 2019 , for a total default of $2,913.45, which amount includes

attorney fees and costs of $681.00.

       9.      That the Debtor has not provided Prestige Financial Services Inc. with proof of full coverage

insurance on the said vehicle.
           Case 19-06950 Doc 42 Filed 08/28/19 Entered 08/28/19 16:17:00                      Desc Main
       10.                                  Document
              That the vehicle is not necessary             Pagereorganization.
                                                for an effective  3 of 3

       11.     That Prestige Financial Services Inc.'s collateral is a depreciating asset.

       12.     That Prestige Financial Services Inc. lacks adequate protection in its collateral, and therefore should

be allowed to immediately enforce and implement any Order Modifying the Automatic Stay that this Honorable

Court may enter, notwithstanding Federal Bankruptcy Rule 4001(a)(3).

       WHEREFORE, Prestige Financial Services Inc. prays this Honorable Court for the entry of the attached

order modifying the automatic stay of 11 U.S.C. §362 so as to allow Prestige Financial Services Inc. to take

possession of one 2013 VOLKSWAGEN Jetta, VIN 3VWDP7AJ6DM237685, and to enforce its rights against the

security in accordance with the agreement and/or applicable state laws; and to find that Federal Rule 4001(a)(3) of

the Federal Rules of Bankruptcy Procedure is non-applicable and thus Prestige Financial Services Inc. may

immediately enforce and implement the attached Order Modifying the Automatic Stay; and for such other and

further relief as the Court may deem just and proper.

                                      Prestige Financial Services Inc.

                                      By: /s/ James M. Philbrick
                                                 One of its Attorneys
James M. Philbrick
Attorney No. 6244743
Law Offices of James M. Philbrick
P.O. Box 351
Mundelein, Illinois 60060
847/949-5290
Fax: 847/949-5690
jamesphilbrick@comcast.net
